COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JOSE A. LOPEZ,                                 '
                                                                No. 08-12-00358-CR
                             Appellant,         '
                                                                   Appeal from the
 v.                                             '
                                                              83rd Judicial District Court
 THE STATE OF TEXAS,                            '
                                                               of Terrell County, Texas
                                                '
                             Appellee.
                                                 '                    (TC# 716)

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX. R.

APP. P. 42.2(a). As required by the rule, Appellant and his attorney have signed the motion to

dismiss. Further, the Clerk of this Court has forwarded a duplicate copy of the motion to the clerk

of the trial court. Because Appellant has complied with the requirements of Rule 42.2(a), we

grant the motion and dismiss the appeal.



February 6, 2013                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)